[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant has filed a Motion to Strike the Second, Third, and Fourth Counts of the complaint. The plaintiff in its response states it does not contest the motion addressed to the Second Count.
The plaintiff states it opposes the Motion to Strike as to the Third and Fourth Counts of the complaint because a valid assignment existed which required the defendant to include the plaintiff as a payee on checks issued on the insurance claim. CT Page 9574
A review of the exhibit attached to the complaint is an employment contract for different property, and it does not relate to the fire loss alleged in the complaint. In the absence of a valid assignment the defendant did not owe any duty to the plaintiff as claimed by the plaintiff.
Therefore the Motion to Strike Counts Three and Four is granted.
Howard F. Zoarski, Judge Trial Referee